Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  

Beric discloses 

A system-on-chip (SoC) (see pargaph 47), comprising: an image processing circuit comprising: a first memory that is configured to store a radial look-up table (LUT) (see paragraph 68 look up table for radii), 
and co-ordinates of a correction center of a distorted image (see paragraph 46 center of distortion), wherein the radial LUT includes a first set of parameters to correct radial distortion of the distorted image (see paragraph 68), a second set of parameters to correct tangential distortion of the distorted image (see paragraph 141); and, and (ii) correct a set of distorted image portions of the distorted image based on the generated set of correction LUT portions to generate a set of corrected image portions of a corrected image (see abstract).

The prior art of record discloses a set of tangential LUTs, and the set of tangential LUTs includes a second set of parameters to correct tangential distortion of the distorted image; and a correction circuit that is coupled with the first memory, and is configured to: (i) generate a set of correction LUT portions based on the radial LUT, the set of tangential LUTs, and the co-ordinates of the correction center, and (ii) correct a set of distorted image portions of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669